DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu, CN 109387981 (hereinafter Qiu).
Regarding claims 1 and 2, Qiu teaches a backlight module (100), comprising: a reinforcing plate (11); at least one light panel (13) disposed on the reinforcing plate; 5a plurality of chips (16) disposed on the at least one light panel; and a fluorescent film (17) covering the plurality of chips and the at least one light panel and wherein the at least one light panel is a splice plate (Abstract and Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu.
Regarding claims 3-10, Qiu teaches the invention as explained above, and further teaches the general method of manufacturing said module (Abstract and Figure 1 and related text).  Further, it is the position of the examiner that the steps of manufacturing, comprising solder, processing, casting, and cutting, are well known to those of ordinary skill in the art and it would have been obvious for one of ordinary skill in the art at the time of filing to perform said well-known processes in order to manufacture the Qiu device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875